I am of the opinion that the description in the mortgage in the instant case is sufficiently definite to render it a valid mortgage upon the 1918 crop. The note was dated November 1, 1917 and due November 1, 1918, and it was so described in the mortgage. It would hardly be contended that the parties were mortgaging the 1919 crop to secure a note due in the fall of 1918, and the mortgage is not reasonably susceptible of such a construction. Hence, the only uncertainty is as to whether or not the mortgage covers the 1917 crop or the 1918 crop. It must cover one of the two or possibly both, for the only uncertainty that arises is through the omission of the year in the description. The land is definitely described and the mortgage purports to cover all crops. It is the 1918 crop that is in question. If it be assumed that the mortgage covers the 1917 crop, then it is clear that it also covers the 1918 crop, for it covers the crop grown "for each and every succeeding year until said debt is fully paid," and under our statute a mortgage given in the fall of 1917 would be valid as to the crop maturing in 1918. If it covers both the 1917 crop and the 1918 crop, it is, of course, definite in its application to the 1918 crop. It seems to me that the only uncertainty is as to whether it covers the 1917 crop, and we are not concerned with that in this case. It necessarily covers the 1918 crop under any construction except the unreasonable construction that it might have been intended as a mortgage upon the 1919 and succeeding crops. I therefore dissent from the holding in the majority opinion.
I am authorized to say that Mr. Justice Christianson concurs in this dissent. *Page 572